DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
The amendment filed on 12/29/2021 has been entered. Claims 1, 6, 169, 174, 177, and 184 are amended. Claims 1-8 and 169-184 are pending and addressed below.

Claim Rejections - 35 USC § 103
Claims 1-7, 169-175 and 177-183 are rejected under 35 U.S.C. 103 as being unpatentable over Speight; Timothy J. (US 20080080464), hereinafter Speight, in view of Biederman Daniel (US 7319667), hereinafter Biederman, and further in view of Yang; Zhu-Jun et al (US 20180014225), hereinafter Yang.
Regarding claims 1, 169 and 177, Speight teaches, a method of wireless communications / a system / a non-transitory computer-readable device, comprising: 
receiving a plurality of data packets scheduled in a first order for transmission (Speight: fig. 2; [6], teaching receiving ‘UL Data’ and ‘TCP ACK’ packets to be transmitted as First-in-First-out (FIFO) order), 
prioritizing one or more data packets of the plurality of data packets as one or more prioritized data packets, each prioritized data packet being scheduled in an order for transmission different from the first order for transmission (Speight: [8], teaching prioritizing ‘TCK ACK’ packets over ‘UL Data’ packets and transmit ‘TCP ACK’ packets ahead of ‘UL Data’ packets, that is, in an order different than FIFO of the first order).
Speight does not expressly teach, compressing one or more unprioritized data packets of the plurality of data packets into one or more compressed unprioritized data packets at a first layer and not compressing the one or more  prioritized data packets of the plurality of data packets at the first layer, and scheduling the one or more prioritized data packets and the one or more compressed unprioritized data packets in a second order for transmission, the second order differing from the first order.
However, in the same field of endeavor, Biederman teaches, compressing... one or more unprioritized data packets of the plurality of data packets into one or more compressed unprioritized data packets at a first layer and not compressing the one or more prioritized data packets of the plurality of data packets at the first layer (Biederman; Daniel Fig. 2, Col. 1, l.58-67, teaches, in a router, compressing low priority (i.e. unprioritized) data packet and not compressing high priority (i.e. prioritized) data packets. Col. 4, l.26-27 further teaches compressing/non-compressing occurs at the packet header or contents processing, suggesting at a packet layer processing (i.e. at a first layer), and 
scheduling the one or more prioritized data packets and the one or more compressed unprioritized data packets in a second order for transmission, the second order differing from the first order (Biederman: Fig. 2, col. 5, l.1-5, teaches data is outputted based on the compression level, that is in a different order than the Input Data Stream (first order)).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for data communication that take advantage of the capacity increasing capabilities of data compression technology while protecting delay sensitive traffic or other high priority traffic from the adverse consequences of compression processing calculations (Biederman: col.1, l.49-54).
Speight and Biederman do not expressly teach, compressing, via a stateful compression technique in accordance with the first order.
However, in the same field of endeavor, Yang teaches, compressing, via a stateful compression technique in accordance with the first order (Yang: [21] teaches a stateful compression technique on the initial packet flow (i.e. first order) (see Yang: [21] “The context can contain relevant information from previous headers in the respective packet flow. The relevant information can be used to compress and decompress subsequent packets”. Yang in para [1] teaches) that the compression technique is related to “ROHC Compression”, which in 3GPP wireless belongs to stateful compression (see Seada, US 20040103277 para [9] ROHC is a "stateful" compression scheme, which is more complex because it retains additional information regarding each IP packet, but may also achieve a higher degree of compression”. Stateful compression technique is interpreted as a technique whereby state of the previous packet compression information is used to compress subsequent packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speight and Biederman’s method/system/computer readable device to include that compression is performed via a stateful compression technique.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for packet header compression in order to save bandwidth over bandwidth limited links (Yang: [3]-[4]).
Regarding claim 169, Speight further teaches, a system comprising: a memory storing instructions thereon (Fig. 3, Buffers), and at least one processor (Fig. 3, Processor).
Regarding claims 2, 170 and 178, Speight, in view of Biederman and Yang, teaches the method / system / computer-readable device, as outlined in the rejection of claims 1, 169 and 177.
wherein the second order for transmission corresponds to scheduling the one or more prioritized data packets for transmission prior to the one or more compressed unprioritized data packets.
However, in the same field of endeavor, Biederman teaches, wherein the second order for transmission corresponds to scheduling the one or more prioritized data packets for transmission prior to the one or more compressed unprioritized data packets (Biederman: Fig. 2, col. 5, l.1-5, teaches that higher priority data having lower level of compression is outputted first).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speight and Yang’s method to include that the second order for transmission corresponds to scheduling the one or more prioritized data packets for transmission prior to the one or more compressed unprioritized data packets.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for data communication that take advantage of the capacity increasing capabilities of data compression technology while protecting delay sensitive traffic or other high priority traffic from the adverse consequences of compression processing calculations (Biederman: col.1, l.49-54).
Regarding claims 3, 171 and 179, Speight, in view of Biederman and Yang, teaches the method / system / computer-readable device, as outlined in the rejection of claims 1, 169 and 177.
Speight further teaches, wherein prioritizing the one or more data packets of the plurality of data packets further comprises prioritizing the one or more data packets of the plurality of data packets scheduled for transmission based on a traffic model of a data flow corresponding to the plurality of data packets (Speight: Fig. 4, teaching prioritizing comprises scheduling transmission on a client-server TCP data transmission model in an IP network (see Spec. [0085]).

Regarding claims 4, 172 and 180, Speight, in view of Biederman and Yang, teaches the method / system / computer-readable device, as outlined in the rejection of claims 3, 171 and 179.
Speight further teaches, wherein the traffic model corresponds to a bi- directional communication and indicates that data packets corresponding to acknowledgement messages are to be prioritized (Speight: Fig. 4, [8], teaching bi-direction communication between client and server and ‘TCP ACK’ messages are prioritized).
Regarding claims 5, 173 and 181, Speight, in view of Biederman and Yang, teaches the method / system / computer-readable device, as outlined in the rejection of claims 4, 172 and 180.
Speight further teaches, wherein the acknowledgement messages correspond to Transmission Control Protocol (TCP) Acknowledgements (ACKs), and the first layer is a TCP layer (Speight: Fig. 4, [6], [8], teaching ‘TCP ACK’ as acknowledgement messages, and prioritization is done at the TCP level).
Regarding claims 6, 174 and 182, Speight, in view of Biederman and Yang, teaches the method / system / computer-readable device, as outlined in the rejection of claims 4, 172 and 180.
Speight further teaches, wherein the one or more unprioritized data packets correspond to Uplink (UL) Transmission Control Protocol (TCP) DATA, and the first layer is a TCP layer (Speight: Fig. 4, [6],[8], teaching UL data in TCP communication as unprioritized data as ‘TCP ACK’ is prioritized over ‘UL Data’ at the TCP layer).
Regarding claims 7, 175 and 183, Speight, in view of Biederman and Yang, teaches the method / system / computer-readable device, as outlined in the rejection of claims 1, 169 and 180.
wherein prioritizing the one or more data packets of the plurality of data packets further comprises prioritizing the one or more data packets of the plurality of data packets in at least one of a Transmission Control Protocol (TCP) layer or Internet Protocol (IP) layer (Speight: Fig. 4, teaching TCP data transfer over IP network).

Claims 8, 176 and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Speight, in view of Biederman and Yang, as applied to the rejection of claims 1, 169 and 177 above, and further in view of Raina Ashwini et al (US 20160142518), hereinafter Raina.
Regarding claims 8, 176 and 184, Speight, in view of Biederman and Yang, teaches the method / system / computer-readable device, as outlined in the rejection of claims 1, 169 and 179.
Speight, Biederman and Yang do not expressly teach, wherein compressing the one or more unprioritized data packets of the plurality of data packets into the one or more compressed unprioritized data packets further comprises compressing the one or more unprioritized data packets of the plurality of data packets into the one or more compressed unprioritized data packets based on at least one of a Robust Header Compression (ROHC) procedure or an Uplink Data Compression (UDC) procedure.
However, in the same field of endeavor, Raina teaches, wherein compressing the one or more unprioritized data packets of the plurality of data packets into the one or more compressed unprioritized data packets further comprises compressing the one or more unprioritized data packets of the plurality of data packets into the one or more compressed unprioritized data packets based on at least one of a Robust Header Compression (ROHC) procedure or an Uplink Data Compression (UDC) procedure (Raina: [77], [90], teaching use of UDC or ROHC procedure for compression of data in wireless network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Speight, Biederman and Yang’s method/system/computer readable device to include that the unprioritized data packets are compressed by ROHC or UDC compression procedure.
This would have been obvious because it would motivate one of ordinary skill in the art to relieve congestion in wireless network by using data acceleration techniques such as data compression (Raina: [8]).

Response to Arguments
Applicant’s arguments filed on 12/29/2021 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu, U.S. Publication No. 20040199660 - Method Of Multiplexing Compressed And Uncompressed Internet Protocol Packets.
Yi, U.S. Publication No. 20050238051 - Apparatus and method for transmitting data blocks based on priority.
Ahmadzadeh, U.S. Publication No. 20160142932 - EVOLVED DATA COMPRESSION SCHEME FOR UNRELIABLE TRANSMISSION MODES.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472